DETAILED ACTION
Status of Claims
	Claims 1-6 are pending.
	Claims 4-6 are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3 in the reply filed on 12 October 2022 is acknowledged.  Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the cathode side" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what “side” is being referred to in regards to the cathode side.  It is unclear what boundaries are present.  It is unclear what location is being referred to.  Further, regarding claim 3, it is unclear what “an end surface in the cathode side of the shielding member” is referring to.  It is unclear what end surface is being referred to.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2014-051701) in view of Mayer et al. (US 8,623,193).
Regarding claim 1, Sato discloses a metal film deposition apparatus (title) (= a film formation device for metallic coating), comprising:
Anode (11) [0030] (= an anode);
A solid electrolyte film (13) disposed between the anode (11) and a substrate that serves as a cathode (12) [0030]-[0031] (= a solid electrolyte membrane disposed between the anode and a substrate that serves as a cathode);
A power supply unit (14) connected between the anode (11), solution (L) and cathode (12) [0030]-[0031] (= a power supply device that applies a voltage between the anode and the cathode); 
A solution storage portion (15) that contains a metal ion solution (L) between the anode (11) and cathode (12) (Figure 1) [0031] (= a solution container that contains a solution between the anode and the solid electrolyte membrane), 
	A pump (17b) with pressure gauge (52) and arithmetic unit (30) that moves the moving unit (51) so as to control the relative moving amount between the solid electrolyte film (13) and the substrate [0042]-[0044] (= a pressure device that pressurizes the solid electrolyte membrane to the cathode side with a fluid pressure of the solution).
	The phrasing including “wherein a metallic coating is formed on a surface…contained in the solid electrolyte membrane” is directed towards the manner of operating the claimed device and does not differentiate the device claim from the prior art (MPEP § 2114 II).  Moreover, Sato discloses forming a metal coating on the surface of the substrate by applying voltage while pressurizing the surface of the substrate by the solid electrolyte membrane [0011]. 
	Sato fails to disclose wherein the device further includes a shielding member. 
	Mayer discloses in the same or similar field of electroplating devices, an electroplating device comprising a plating cell (212), vessel (213) for holding electrolyte (215), a circuit (217) for controlling the plating, an anode (225), a resistive member (227) and electroplating onto wafer (221) (Col. 7 lines 48-65).  The electroplating device of Mayer includes chamber walls (231) and focusing cylinders (426, 431) as shielding elements configured to shield a circumferential edge portion of a wafer from plating current during electroplating (Col. 8 lines 9-22). Mayer teaches that shielding mechanisms provide for selectively modulating the electric field between the anode and the workpiece to control or adjust the electrodeposition rate across the plating face of the workpiece surface (Col. 10 lines 9-14) (Figures 1, 4, 5b).  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a device comprising a shielding member because Mayer teaches that shielding mechanisms provide for selectively modulating the electric field between the anode and the workpiece to control or adjust the electrodeposition rate across the plating face of the workpiece surface (Col. 10 lines 9-14) (Figures 1, 4, 5b).  The focusing cylinders of Mayer are positioned at an outer peripheral surface of the anode.  
	Regarding claim 2, Mayer discloses wherein the focusing cylinders extend toward a cathode side (e.g. seed layer 219) with respect to the anode (Figures 1, 4, 5b). 
	Regarding claim 3, Mayer discloses wherein an end surface of the focusing cylinder on the ‘cathode side’ is opposed to a peripheral edge portion of a film formation region in the surface of the substrate when a voltage is applied.  Moreover, the phrase is directed towards the manner of operating the claimed device.  Additionally, the terms “film formation region” are particularly broad and not limiting to a specific area.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0292195 – solution flow reinforcement portions (41) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795